PER CURIAM.
The appellant, Joseph Issac Brabant, challenges the judgments entered and the sentences imposed after he was found guilty of three counts of sexual battery and three counts of incest. We affirm the appellant’s convictions but reverse his sentences and remand for resentencing.
Although the appellant’s guidelines scoresheet reflected a sentencing range of seventeen to twenty-two years, the trial court imposed consecutive sentences for the six offenses totalling sixty years incarceration. Of the several points the appellant raises on this appeal, we find merit only in his contention that all of the trial court’s written reasons for imposing a departure sentence are either invalid or not sufficiently supported by the record. Since none of the reasons given can support a departure from the guidelines, we reverse the sentences imposed and remand for re-sentencing within the guidelines range. See Shull v. Dugger, 515 So.2d 748 (Fla.1987). We affirm the trial court in all other respects.
Affirmed in part, reversed in part, and remanded.
DANAHY, A.C.J., and SCHOONOVER and PARKER, JJ., concur.